Citation Nr: 0907681	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran retired from service in June 1978.  He had more 
than 28 years of active duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veteran Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Veteran was scheduled to appear for a Travel Board 
hearing in July 2006; however, he failed to report for this 
hearing and no request for postponement has been received.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The Board notes that the Veteran's June 1978 claim contains a 
claim for a cold weather injury to the left foot, which 
appears to not have been adjudicated.  The Board refers this 
matter to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A left foot injury was not present during, or within a year 
after service, and the currently claimed residuals of a left 
foot injury did not develop as a result of any incident 
during service.  






CONCLUSION OF LAW

A left foot injury was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's 
duty to notify and assist upon receipt of a claim for 
benefits.  The Board acknowledges that a March 2004 VCAA 
letter omitted "left foot" and only informed the Veteran 
that VA was working on his "left" condition, but the 
Veteran's statements throughout the process indicate this was 
harmless.  The Veteran's October 2004 notice of disagreement 
reflects actual knowledge of the type of evidence necessary 
to support his claim.  Additionally, the Veteran has been 
represented by a service organization throughout the appeal, 
and he was allowed to an opportunity to submit additional 
evidence (which he did not).  Ultimately, the Veteran had a 
meaningful opportunity to participate in the adjudication 
process, so he was not prejudiced by any notice deficiency, 
and a remand for further notice is unwarranted.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) found that the evidence 
established that the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded a VA examination and his service, and private 
treatment records have been obtained.  The Veteran has not 
indicated any treatment at a VA medical facility.  Further, 
the Veteran was offered the opportunity to testify at a 
hearing before the Board, but he failed to appear and his 
request was deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d).  As the Board does not have notice of any 
additional relevant evidence, which is available but not 
obtained, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the claim.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The report of an April 1949 medical examination, conducted 
for the purpose of entrance into service, shows that the 
Veteran's feet were normal.  A November 1950 service hospital 
summary notes the Veteran sustaining multiple injuries due to 
a gunshot, but is negative for reference to a left foot 
injury.  A November 1959 service treatment record documents 
the Veteran's in service treatment for a possible right thumb 
sprain and arm pain, but there is no mention of any injury to 
the Veteran's left foot.  A September 1968 treatment record 
documents the Veteran's left femur treatment related to a 
January 1966 gunshot wound, but documents no treatment 
related to his left foot.  Further, the Veteran's March 1978 
retirement examination noted the Veteran's report of broken 
toes on his right foot during an in service parachute jump, 
but there is no mention of any left foot injury.  
Essentially, the Veteran's service treatment records do not 
contain any references to a left foot injury or disorder.  

The first evidence of a left foot disorder appears many years 
after his separation from service, at a VA exam related to 
the present claim.  At an August 2004 VA examination, the 
Veteran indicated that he sustained an injury to his left 
foot in a parachute jump in service.  The Veteran relayed to 
the examiner that in the 1950s, he began having trouble with 
his left foot, and sometime in 1960 he jumped from a plane 
and broke his left third and fourth toes.  Physical 
inspection revealed some small flexion deformity in the PIP 
joint of the third and fourth toes.  The diagnostic 
assessment was previous fractures of the left third and 
fourth toes, as well as navicular necrosis.  

Although the veteran contends his left foot disability is 
related to service, specifically a parachute jump in service; 
this is contradicted by his service treatment record, more 
specifically his March 1978 retirement examination.  During 
this examination, the Veteran reported extensive injuries, 
including a left hip and femur fracture, and a history of 
broken toes on his right foot; however, no mention is made of 
an injury related to his left foot in service.  Moreover, any 
claim of having a chronic left foot disorder on an ongoing 
basis since 1959 or 1960, is contradicted by the complete 
lack of complaints for the remaining 15+ years in service and 
the lack of any medical evidence for many years (25+) after 
service.  

The most probative pieces of evidence in a claim for service 
connection are service treatment records and post service 
treatment records.  In this case, the service treatment 
records are silent for any left foot injury, and there is 
likewise an absence of any record of left foot injury or 
treatment for a period of more than 25 years after service.  
As this most probative evidence contradicts any assertion of 
a chronic disability presence since 1959 or 1960, the greater 
weight of the evidence is against the claim for service 
connection.  That being so, a basis upon which to establish 
service connection has not been presented, and the appeal is 
denied.  


ORDER

Service connection for the residuals of a left foot injury is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


